NOT PRECEDENTIAL
                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                 No. 17-2729
                                _____________

                       UNITED STATES OF AMERICA

                                       v.

                              THURMAN STANLEY,

                                           Appellant
                                _____________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                            (D.C. No. 3-16-cr-151-01)
                    District Judge: Hon. James M. Munley
                               _______________

                                 ARGUED
                                March 12, 2018

         Before: JORDAN, KRAUSE, and GREENBERG, Circuit Judges

                              (Filed: May 10, 2018)
                                _______________

Shelley L. Centini [ARGUED]
Dyller Law Firm
88 North Franklin Street
Gettysburg House
Wilkes-Barre, PA 18701
      Counsel for Appellant
Bruce D. Brandler
Francis P. Sempa [ARGUED]
Office of the United States Attorney
235 N. Washington Avenue – Ste. 311
P.O. Box 309
Scranton, PA 18503
      Counsel for Appellee
                                   _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Thurman Stanley appeals his sentence and argues that the District Court erred by

requiring him to comply with the registration requirements of the Sex Offender

Registration and Notification Act (“SORNA”). We will affirm.

I.     Background

       Stanley was charged with eleven counts relating to various sex trafficking and

controlled substance offenses, in violation of 18 U.S.C. §§ 2, 1591(a), 1591(b)(1),

1594(a), 2421 and 21 U.S.C. § 841(a)(1). Pursuant to a plea agreement, he pled guilty to

four counts related to transporting individuals in interstate commerce to engage in

prostitution and unlawful possession with intent to distribute controlled substances. The

government dismissed the remaining counts.

       The plea agreement contained a provision discussing sex offender registration, as

follows:

       The defendant understands that the court, as a condition of supervised
       release or probation, must order the defendant to comply with all sex

       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                              2
       offender registration requirements under the Sex Offender Registration and
       Notification Act and that, if applicable, defendant must register and keep
       registration current and accurate in each of the following jurisdictions: the
       location of residence; the location of employment; and location of any
       school that defendant is attending.

(App. at 64.) According to the terms of the agreement, failure to comply with those

requirements and other obligations could “subject [Stanley] to prosecution under federal

law.” (App. at 65.)

       The probation officer prepared a presentence report (“PSR”) before Stanley’s

sentencing hearing. Consistent with the plea agreement, the PSR recommended that the

District Court impose, as a special condition of Stanley’s supervised release, that he

comply with SORNA’s registration requirements. Stanley objected to those registration

requirements in his sentencing memorandum and at his sentencing hearing, arguing that

his conduct did not meet SORNA’s definition of a “sex offense.” See 42 U.S.C.

§ 16911(5) (2017)1 (defining “sex offense” for purposes of SORNA).

       The Court ultimately imposed a punishment that, among other things, conditioned

Stanley’s supervised release on his compliance with SORNA’s registration requirements.

With respect to that condition, the Court’s order reads, “You must comply with the

requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,

et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex

offender registration agency in the location where you reside, work, are a student, or were

convicted of a qualifying offense.” (App. at 6.)

       Stanley timely appealed.

       1
           Recodified at 34 U.S.C. § 20911(5).
                                              3
II.    Discussion2

       Stanley argues that we must vacate the portion of his sentence requiring him to

register as a sex offender. We disagree because he waived his right to challenge

SORNA’s applicability when he entered into a plea agreement with the government that

clearly states the necessity of complying with SORNA’s registration requirements.

       Plea agreements are analyzed using contract law principles. United States v.

Williams, 510 F.3d 416, 422 (3d Cir. 2007). We must “strictly construe the text against

[the government] when it has drafted the agreement,” and thus we resolve any

ambiguities against the government. Id. (alteration in original) (citation omitted). But

there is nothing ambiguous here. Plea agreements have to “work[] both ways,” binding

the government and the defendant alike to their conditions. Id. (citation omitted). We

have said that “[a defendant] cannot renege on his agreement.” Id. (citation omitted). A

defendant who stipulates to a point in a plea agreement cannot later make arguments

taking a contrary position. Id. When a defendant seeks the benefits of a plea agreement

without its burdens, we have “no difficulty” saying no. Id. (citation omitted).

       Here, the plea agreement plainly states that Stanley must comply with SORNA.

As noted earlier, it says

       [t]he defendant understands that the court, as a condition of supervised
       release or probation, must order the defendant to comply with all sex
       offender registration requirements under the Sex Offender Registration and
       Notification Act and that, if applicable, defendant must register and keep
       registration current and accurate in each of the following jurisdictions: the


       2
          The District Court had jurisdiction under 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                             4
       location of residence; the location of employment; and location of any
       school that defendant is attending.

(App. at 64 (emphasis added).) That sentence contains two distinct and independent

ideas joined by the conjunction “and.”3 The first part of the sentence mandates that

Stanley comply with SORNA’s sex offender registration requirements. The second part

states that he needs to register or keep his registration current in each jurisdiction where

he lives and works, “if applicable.” We interpret that second part to merely indicate that

Stanley may not have to take any further action if he lives and works in a single location

during the course of his supervised release. The “if applicable” language need not and

should not be imported into the first part of the sentence. At bottom, Stanley agreed to

comply with SORNA’s registration requirements, and he cannot now discard the

obligation he voluntarily accepted.

III.   Conclusion

       For the foregoing reasons, we will affirm the sentence in full.




       3
          The government could make the pertinent sentence in the plea agreement clearer
still with a period, rather than an “and.”
                                              5